IN THE SUPREME COURT OF THE STATE OF KANSAS

                                             No. 114,921

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                       FREDERICK J. MARTIN,
                                            Appellant.


                                  SYLLABUS BY THE COURT


        A district court's decision may be summarily affirmed when the appellate court
determines after argument or submission on the briefs that no reversible error of law
appears and the appeal is frivolous.


        Appeal from Wyandotte District Court; R. WAYNE LAMPSON, judge. Opinion filed April 7, 2017.
Affirmed.


        Gerald E. Wells, of Jerry Wells Attorney-at-Law, of Lawrence, was on the brief for appellant.


        Jerome A. Gorman, district attorney, and Derek Schmidt, attorney general, were on the brief for
appellee.


The opinion of the court was delivered by


        BEIER, J. Defendant Frederick J. Martin appeals the district court's summary
denial of his motion to correct what he argues are illegal consecutive sentences.




                                                    1
       In 1986, a jury convicted Martin of first-degree felony murder, aggravated
kidnapping, and unlawful possession of a firearm for the 1985 killing of Eddie Adams.
Martin was sentenced to consecutive life terms for the offenses of first-degree murder
and aggravated kidnapping, and to 3 to 10 years for unlawful possession of a firearm, to
run concurrently with the life sentence for aggravated kidnapping.


       We considered Martin's direct appeal in State v. Martin, 241 Kan. 732, 740 P.2d
577 (1987). We rejected his argument that his convictions for both felony murder and
aggravated kidnapping violated the Double Jeopardy Clause. Martin, 241 Kan. at 741.


       In the motion to correct illegal sentence underlying this appeal, Martin argued that
the district court judge "lacked jurisdiction to impose multiple, consecutive convictions
and sentences" for felony murder and aggravated kidnapping. The district court judge
summarily denied his motion. Martin now argues that the judge made insufficient
findings of fact to allow for meaningful review.


       Martin has previously raised the same issue in various post-conviction
proceedings. Each challenge has failed. See State v. Martin, 294 Kan. 638, 641, 279 P.3d
704 (2012) (motion to correct an illegal sentence; challenge to convictions as
multiplicitous barred by res judicata); Martin v. State, No. 91,503, 2004 WL 2848881
(Kan. App. 2004) (unpublished opinion) (K.S.A. 60-1507; Martin may not use K.S.A. 60-
1507 as second appeal to raise double jeopardy); Martin v. State, No. 78,763,
unpublished opinion filed May 1, 1998 (Kan. App.) (K.S.A. 60-1507; court's rejection of
Martin's double jeopardy claim implicitly renders Martin's multiplicity challenge
meritless); Martin v. Roberts, No. 91-3028, 1992 WL 120195 (10th Cir. 1992)
(unpublished opinion) (affirming Martin v. Roberts, No. 87-3273, 1991 WL 3134, at *3
[D. Kan. 1991] [unpublished opinion]) (Martin's double jeopardy challenge meritless).


                                             2
       In addition to filing these actions, Martin has pursued the same claim
unsuccessfully in at least five additional motions to correct illegal sentence and in an
unknown number of motions under K.S.A. 60-1507.


       Though Martin sometimes labels his challenge as one rooted in multiplicity and
other times references "double jeopardy," the substance of his argument is always the
same. He contests the legal proposition that he could be charged with, convicted of, and
sentenced on both first-degree felony murder and the underlying felony of aggravated
kidnapping. See State v. King, 297 Kan. 955, 970, 305 P.3d 641 (2013) ("'principal
danger of multiplicity'" is double jeopardy).


       We have carefully reviewed the entire record and conclude the district court, yet
again, adequately addressed Martin's challenge and reached the correct conclusion. We,
therefore, affirm the district court. See Kansas Supreme Court Rule 7.042 (2017 Kan. S.
Ct. R. 48) ("A case may be affirmed by summary opinion if the court determines after
argument or submission on the briefs that no reversible error of law appears and . . . the
appeal is frivolous.").




                                                3